*476On Behearing.
FBIOE, J.
Counsel for appellant has filed, a petition for rebearing in wbicb be insists that tbis court erred in affirming tbe judgment.
In tbe brief filed in support of tbe petition counsel concedes that “the death certificate is prima facie evidence * * * that death was caused.from ptomaine poisoning.” He, however, contends that we erred in bolding that tbe physician’s certificate was admissible in evidence for the purpose of showing the primary as well as tbe immediate cause of death. Tbe statutory requirement is that tbe attending physician, in tbe certificate of death, shall state the “cause of death, including the primary and immediate causes and contributing causes or complications, if any, and the duration of each.” The statute, therefore, makes it just as essential to state the “primary” or initial cause in the certificate as it does the last or “immediate” cause of death. If the Legislature can require the physician to state the immediate cause of death and can make that statement in the certificate prima facie evidence, upon what theory or process of reasoning can it be held that the Legislature may not require him to certify the primary cause and make that statement prima facie evidence ? The matter of requiring death certificates comes directly within the police power of the state, and, as pointed out in the opinion, has been so recognized from time immemorial both in the civil and commtín law, and hence is under legislative, and not judicial control. While it is true 5 that the regulation, whatever course it takes, must not exceed the bounds of reason, how can a court say that it is a reasonable regulation to require the attending physician to certify the immediate cause of death, but that it is manifestly unreasonable to require him to certify in connection with the immediate cause the primary causes 1 If the immediate cause comes within the power to regulate, then it necessarily follows that the primary cause is also within that power. Primarily it is a matter for the Legislature to determine to what extent the regulation shall go for the protection of public as well as private interests. In order to fully protect those in*477terests it may well be that a statement of the primary and contributing causes are quite as material and important, if not more so, than is the statement of the immediate cause of death. Under certain circumstances private interests may not be fully protected by a mere statement of the immediate cause of death. Merely to require that may in certain instances shed little, if any, light upon the real cause which resulted in death. Indeed, a careless or unscrupulous physician could make a statement concerning the cause of death so as to conceal rather than disclose that cause. Where, as here, a person is concerned in knowing the real cause of death, but doubts the statement of the attending physician, he can, by placing the certificate in the hands of an expert and one who has experience and training in the science of medicine, learn the real cause of death. An expert, by reason of his knowledge and experience, in case the primary and contributing causes and complications and symptoms are stated, can readily determine whether the immediate cause of death is correctly stated in the certificate or otherwise. If, upon the other hand, nothing is stated except the bare immediate cause of death, no one, however experienced or expert he may be, can determine the truth from the statement in the certificate. To require the statements the statutes requires, therefore, may be a safeguard against fraud and deception which can be detected from an inspection of the statements contained in the certificate. Then again, to require a full statement of all the causes and complications, if any, conforms to a sound rule of evidence, in that it presents the whole case and not only a fragmentary part. “Where the statements fully comply with the statute and are admitted in evidence, they may afford a protection to the attending physician as well as to those who may be interested in the cause of death, while if only the immediate cause of death is stated and the case has become stale by lapse of time' injustice may result which can be avoided only by a complete statement of all the causes, eom-plifeations and symptoms. The statutory requirements, therefore, tend to protect rights rather than otherwise. If, therefore, the Legislature may make the statement of the *478immediate cause of death prima facie evidence, it can also make the primary and contributing causes prima facie evidence. To hold otherwise would result in substituting the judgment of the courts for that of the Legislature, whose province is to regulate the matter within the bounds of reason. This court is too firmly committed to the doctrine of noninterference with legislative acts, unless • such acts are clearly and palpably in disregard of some constitutional provision or are manifestly contrary to public policy, to now undertake to depart from that doctrine. How can a humane and carefully considered regulation like the one in question be held to be in contravention of either the Constitution or public policy?
The petition for rehearing should be, and accordingly is, denied.
COBFMAN, C. J., and THUBMAN, J., concur.
WEBEB, J., dissents.